DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-12 in the reply filed on 11/20/2020 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to remove distinctness amongst the groups.  This is found persuasive.
The restriction requirement is WITHDRAWN.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Krenz et al (“Krenz”) (US 8,145,144).  Krenz discloses:

Re Claim 1: A communications device providing variable ground plane tuning compensation (Figs 1, 2, 3, 5), the communications device comprising: 
a radiofrequency antenna (340) configured to generate an electromagnetic field (the antenna, 240, is connected to a transceiver, 250); 
a ground plane assembly electrically coupled to the radiofrequency antenna (310, 330), the ground plane assembly being configurable between a first physical configuration and a second physical 
a variable impedance compensation network electrically connected to the ground plane assembly, the variable impedance compensation network providing a compensation impedance for each of the physical configurations of the ground plane assembly, the compensation impedance of the variable impedance compensation network and the ground plane assembly impedance of each of the physical configurations of the ground plane assembly combining to tune mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna to satisfy a predetermined operational tuning condition for the communications device in each of the physical configurations (col 6 lines 21-25 and 36-40).

Re Claim 10: The communications device of claim 1 wherein the ground plane assembly includes a first ground plane component and a second ground plane component, the first ground plane component being positioned relative to the second ground plane component in the first physical configuration differently than in the second physical configuration (as evidenced by Figs 1 and 3 the device has ground planes in two separate housings that are affixed by hinges allowing rotation to at least a first and second physical configuration).

Re Claim 11: The communications device of claim 1 wherein the ground plane assembly includes a first ground plane component and a second ground plane component electrically connected by the variable impedance compensation network (as evidenced by Fig 5).

Re Claim 12: The communications device of claim 1 wherein the ground plane assembly includes a first ground plane component (310) and a second ground plane component (330) mechanically coupled by a hinge (128 and 130) and electrically coupled by the variable impedance compensation network (350, 360) between the first ground plane component and the second ground plane component (as evidenced by Fig 5).

Claim(s) 13, 15-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Soutome et al (“Soutome”) (US 2008/0048925).  Soutome discloses:

Re Claim 13: Soutome discloses: A method of providing variable ground plane tuning compensation in a communications device (Figs 1, 2, 3), the method comprising: 
detecting that a mutual electromagnetic coupling between a ground plane assembly and a radiofrequency antenna fails to satisfy a predetermined operational tuning condition for the communications device (as evidenced by Figs 1, 2 through the use of detecting means 5, 6); and 
adjusting a compensation impedance of a variable impedance compensation network to adjust the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna to satisfy the predetermined operational tuning condition for the communications device (para 0036), wherein the ground plane assembly is electromagnetically coupled to the radiofrequency antenna in the communications device (para 0036 and 0037), the ground plane assembly being configurable between a first physical configuration and a second physical configuration, each of the physical configurations presenting a ground plane assembly impedance to an electromagnetic field generated by the radiofrequency antenna (as evidenced by Figs 1, 2), the variable impedance compensation network (7) being electrically connected to the ground plane assembly and structurally 

Re Claim 15: The method of claim 13 wherein the ground plane assembly includes a first ground plane component (1) and a second ground plane component (2), and the detecting operation comprises:
detecting a change in relative positions of the first ground plane component and the second ground plane component from the first physical configuration (as evidenced by Figs 1,2 with the detection components 5,6), the change causing an impedance change from the first physical configuration to the second physical configuration (as evidenced by Figs 1, 2, 3).

Re Claim 16: The method of claim 13 wherein the detecting operation comprises: 
detecting a detuning of the radiofrequency antenna representing a failure to satisfy the predetermined operational tuning condition (para 0029 and as evidenced by Figs 1, 2).

Re Claim 17:  The method of claim 13 wherein the ground plane assembly includes a first ground plane component (1) and a second ground plane component (2) electrically connected by the variable impedance compensation network (7).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenz et al (“Krenz”) (US 8,145,144) as applied to claim 1 above, and further in view of Soutome et al (“Soutome”) (US 2008/0048925).

Re Claim 2: The disclosures of Krenz have been discussed above. 
Krenz discloses: The communications device of claim 1
Krenz fails to specifically disclose: a tuning detector configured to detect whether the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna satisfies the predetermined operational tuning condition for the communications device; and 
an impedance compensation controller coupled to the tuning detector and the variable impedance compensation network and configured to alter the compensation impedance to adjust the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna to satisfy the predetermined operational tuning condition for the communications device, responsive to detection that the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna fails to satisfy the predetermined operational tuning condition.
Soutome, however, teaches: a tuning detector (Figs 1-3:  5 and 6) configured to detect whether the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna satisfies the predetermined operational tuning condition for the communications device (para 0036); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a tuning detector configured to detect whether the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna satisfies the predetermined operational tuning condition for the communications device; and an impedance compensation controller coupled to the tuning detector and the variable impedance compensation network and configured to alter the compensation impedance to adjust the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna to satisfy the predetermined operational tuning condition for the communications device, responsive to detection that the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna fails to satisfy the predetermined operational tuning condition in Krenz, as taught by Soutome, in order to provide a controller and detection means for adjusting the antenna for best performance in various physical states of the device.

Re Claim 3: The disclosures of Krenz as modified have been discussed above. 
Krenz as modified discloses: The communications device of claim 2
Krenz fails to specifically disclose:  the ground plane assembly includes a first ground plane component and a second ground plane component and the tuning detector is configured to detect a 
Soutome, however, teaches: the ground plane assembly (Figs 1-3) includes a first ground plane component (1) and a second ground plane component (2) and the tuning detector (5,6) is configured to detect a change in relative positions of the first ground plane component and the second ground plane component from the first physical configuration (as evidenced by Figs 1, 2), the change causing an impedance change in the ground plane assembly impedance between the first physical configuration to the second physical configuration (change in relative positions of ground planes with respect to each changes the capacitance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ground plane assembly includes a first ground plane component and a second ground plane component and the tuning detector is configured to detect a change in relative positions of the first ground plane component and the second ground plane component from the first physical configuration, the change causing an impedance change in the ground plane assembly impedance between the first physical configuration to the second physical configuration in Krenz, as taught by Soutome, in order to provide a controller and detection means for adjusting the antenna for best performance in various physical states of the device.

Re Claim 4: The disclosures of Krenz as modified have been discussed above. 
Krenz as modified discloses: The communications device of claim 2

Soutome, however, teaches: the tuning detector (5, 6) is configured to detect a detuning of the radiofrequency antenna representing a failure to satisfy the predetermined operational tuning condition (as evidenced by Figs 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the tuning detector is configured to detect a detuning of the radiofrequency antenna representing a failure to satisfy the predetermined operational tuning condition in Krenz, as taught by Soutome, in order to provide a controller and detection means for adjusting the antenna for best performance in various physical states of the device.

Re Claim 5: The disclosures of Krenz as modified have been discussed above. 
Krenz as modified discloses: The communications device of claim 2 
Krenz fails to specifically disclose: wherein the variable impedance compensation network includes a dynamically adjustable capacitance component and a dynamically adjustable inductance component.
Soutome, however, teaches: the variable impedance compensation network includes a dynamically adjustable capacitance component and a dynamically adjustable inductance component (para 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the variable impedance compensation network includes a dynamically adjustable capacitance component and a dynamically adjustable inductance component in 

Re Claim 6: The disclosures of Krenz as modified have been discussed above. 
Krenz as modified discloses: The communications device of claim 5
Krenz fails to specifically disclose: wherein a capacitance value of the dynamically adjustable capacitance component and an inductance value of the dynamically adjustable inductance component in each of the physical configurations of the ground plane assembly are predetermined to satisfy the predetermined operational tuning condition for the communications device in each of the physical configurations.
Soutome, however, teaches: a capacitance value of the dynamically adjustable capacitance component and an inductance value of the dynamically adjustable inductance component in each of the physical configurations of the ground plane assembly are predetermined to satisfy the predetermined operational tuning condition for the communications device in each of the physical configurations (para 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a capacitance value of the dynamically adjustable capacitance component and an inductance value of the dynamically adjustable inductance component in each of the physical configurations of the ground plane assembly are predetermined to satisfy the predetermined operational tuning condition for the communications device in each of the physical configurations in Krenz, as taught by Soutome, in order to provide a controller and detection means for adjusting the antenna for best performance in various physical states of the device.

Re Claim 7:  The disclosures of Krenz as modified have been discussed above. 

Krenz fails to specifically disclose:  wherein the dynamically adjustable capacitance component includes a variable capacitor, and the impedance compensation controller is configured to alter the compensation impedance by switching a compensation capacitance level of the variable capacitor in the variable impedance compensation network.
Soutome, however, teaches: the dynamically adjustable capacitance component includes a variable capacitor, and the impedance compensation controller is configured to alter the compensation impedance by switching a compensation capacitance level of the variable capacitor in the variable impedance compensation network (para 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the dynamically adjustable capacitance component includes a variable capacitor, and the impedance compensation controller is configured to alter the compensation impedance by switching a compensation capacitance level of the variable capacitor in the variable impedance compensation network in Krenz, as taught by Soutome, in order to provide a controller and detection means for adjusting the antenna for best performance in various physical states of the device.

Re Claim 8: The disclosures of Krenz as modified have been discussed above. 
Krenz as modified discloses: The communications device of claim 5
Krenz fails to specifically disclose:  wherein the dynamically adjustable capacitance component includes a switched capacitor network, and the impedance compensation controller is configured to alter the compensation impedance by switching a Microsoft Technology Licensing, LLC 3 Attorney Docket No. 406095-US-NPcompensation capacitance level of the switched capacitor network in the variable impedance compensation network.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the dynamically adjustable capacitance component includes a switched capacitor network, and the impedance compensation controller is configured to alter the compensation impedance by switching a Microsoft Technology Licensing, LLC 3 Attorney Docket No. 406095-US-NPcompensation capacitance level of the switched capacitor network in the variable impedance compensation network in Krenz, as taught by Soutome, in order to provide a controller and detection means for adjusting the antenna for best performance in various physical states of the device.

Re Claim 9: The disclosures of Krenz as modified have been discussed above. 
Krenz as modified discloses: The communications device of claim 5
Krenz fails to specifically disclose: wherein the dynamically adjustable capacitance component includes a switched inductor network, and the impedance compensation controller is configured to alter the compensation impedance by switching a compensation inductor level of the switched inductor network in the variable impedance compensation network.
Soutome, however, teaches: the dynamically adjustable capacitance component includes a switched inductor network, and the impedance compensation controller is configured to alter the compensation impedance by switching a compensation inductor level of the switched inductor network in the variable impedance compensation network (para 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the dynamically adjustable capacitance component includes a .

Claim 13, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krenz et al (“Krenz”) (US 8,145,144) in view of Soutome et al (“Soutome”) (US 2008/0048925).

Re Claim 13: Krenz discloses: A method of providing variable ground plane tuning compensation in a communications device (Figs 1, 2, 3, 5), the method comprising: 
adjusting a compensation impedance of a variable impedance compensation network to adjust the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna to satisfy the predetermined operational tuning condition for the communications device (col 5 lines 45-56 where the context of column 5 in reference to figure 3 makes it clear that the “planes” being discussed are the ground planes in each half of the mobile electronic device), wherein the ground plane assembly is electromagnetically coupled to the radiofrequency antenna in the communications device (col 4 lines 65-67), the ground plane assembly being configurable between a first physical configuration and a second physical configuration (configurable about the hinges 128, 130), each of the physical configurations presenting a ground plane assembly impedance to an electromagnetic field generated by the radiofrequency antenna (col 5 lines 53-56), the variable impedance compensation network (350, 360) being electrically connected to the ground plane assembly (as evidenced by Fig 5) and structurally providing a different compensation impedance for each of the physical configurations of the ground plane assembly (col 6 lines 21-23), the compensation impedance of the variable impedance 
Krenz fails to specifically disclose: detecting that a mutual electromagnetic coupling between a ground plane assembly and a radiofrequency antenna fails to satisfy a predetermined operational tuning condition for the communications device 
Soutome, however, teaches: detecting that a mutual electromagnetic coupling between a ground plane assembly and a radiofrequency antenna fails to satisfy a predetermined operational tuning condition for the communications device (as evidenced by Figs 1, 2 through the use of detecting means 5, 6); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize detecting that a mutual electromagnetic coupling between a ground plane assembly and a radiofrequency antenna fails to satisfy a predetermined operational tuning condition for the communications device in Krenz, as taught by Soutome, in order to provide a controller and detection means for adjusting the antenna for best performance in various physical states of the device.

Re Claim 18:  The disclosures of Krenz as modified have been discussed above. 
Krenz as modified also discloses: The method of claim 13 wherein the ground plane assembly (Figs 1, 3, 5) includes a first ground plane component (310) and a second ground plane component (330) mechanically coupled by a hinge (128, 130) and electrically coupled by the variable impedance 

Re Claim 19:  Krenz discloses: One or more tangible processor-readable storage media embodied with instructions for executing on one or more processors and circuits of a communications device a process for providing variable ground plane tuning compensation in the communications device (col 4 lines 4-7 and Figs 1, 2, 3, 5), the process comprising: 
adjusting a compensation impedance of a variable impedance compensation network to adjust the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna to satisfy the predetermined operational tuning condition for the communications device (col 5 lines 45-56 where the context of column 5 in reference to figure 3 makes it clear that the “planes” being discussed are the ground planes in each half of the mobile electronic device), wherein the ground plane assembly is electromagnetically coupled to the radiofrequency antenna in the communications device (col 4 lines 65-67), the ground plane assembly being configurable between a first physical configuration and a second physical configuration (configurable about the hinges 128, 130), each of the physical configurations presenting a ground plane assembly impedance to an electromagnetic field generated by the radiofrequency antenna (col 5 lines 53-56), the variable impedance compensation network (350, 360) being electrically connected to the ground plane assembly (as evidenced by Fig 5) and structurally providing a different compensation impedance for each of the physical configurations of the ground plane assembly (col 6 lines 21-23), the compensation impedance of the variable impedance compensation network and the ground plane assembly impedance of each of the physical configurations of the ground plane assembly combining to tune the mutual electromagnetic coupling between the ground plane assembly and the radiofrequency antenna to satisfy the predetermined operational tuning 
Krenz fails to specifically disclose: detecting that a mutual electromagnetic coupling between a ground plane assembly and a radiofrequency antenna fails to satisfy a predetermined operational tuning condition for the communications device 
Soutome, however, teaches: detecting that a mutual electromagnetic coupling between a ground plane assembly and a radiofrequency antenna fails to satisfy a predetermined operational tuning condition for the communications device (as evidenced by Figs 1, 2 through the use of detecting means 5, 6); and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize detecting that a mutual electromagnetic coupling between a ground plane assembly and a radiofrequency antenna fails to satisfy a predetermined operational tuning condition for the communications device in Krenz, as taught by Soutome, in order to provide a controller and detection means for adjusting the antenna for best performance in various physical states of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK R HOLECEK whose telephone number is (571)272-3932.  The examiner can normally be reached on Mon-Fri, 9AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK R HOLECEK/Examiner, Art Unit 2845                                                                                                                                                                                                        
February 22, 2021